702 S.E.2d 635 (2010)
In the Matter of Craig Steven MATHIS.
No. S10Y0809.
Supreme Court of Georgia.
November 22, 2010.
Suspension.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel, State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the State Bar's motion for contempt against Respondent Craig Steven Mathis (State Bar No. 477027). By opinion entered March 15, 2010 the Court ordered Mathis to receive a Review Panel reprimand for his admitted violations of Rules 1.3, 1.4 and 8.4(a)(4) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). In the Matter of Mathis, 286 Ga. 728, 691 S.E.2d 202 (2010). Although Mathis admitted the violations and requested the reprimand, and was notified of the reprimand in accordance with Bar Rule 4-207(a), he failed to appear at the date and time specified for the reprimand without submitting a written request to be excused from appearing. Therefore, the Court hereby suspends Mathis from the practice of law from the date of this opinion until such time as the reprimand is administered. Bar Rule 4-109. Once Mathis appears for and is administered the reprimand and the State Bar confirms that Mathis received his reprimand, the State Bar is directed to file a motion in this Court to lift the suspension. Mathis is reminded of his duties under Bar Rule 4-219(c).
Suspended until reprimand administered.
All the Justices concur.